Citation Nr: 1741169	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-25 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for urinary incontinence.

2.  Entitlement to service connection for alopecia.

3.  Entitlement to an initial rating greater than 30 percent for migraine headaches.

4.  Entitlement to an initial rating greater than 20 percent for low back strain.

5.  Entitlement to an initial rating greater than 30 percent for major depression.

6.  Entitlement to an initial rating greater than 10 percent for right knee osteoarthritis.

7.  Entitlement to an initial rating greater than 10 percent for left knee osteoarthritis.

8.  Entitlement to an initial rating greater than 10 percent for left foot pes planus with plantar fasciitis and left heel spur.

9.  Entitlement to an initial rating greater than 10 percent for scar located at the lower pelvic area, due to myomectomy for leiomyoma; scar at the left breast, residual lumpectomy; and scar, left foot, over the medial malleolus.

10.  Entitlement to a compensable initial rating for anemia.

11.  Entitlement to a compensable initial rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from July 1994 to October 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts and an October 2013 rating decision by the VA Atlanta RO in Decatur, Georgia.  Jurisdiction of the claims currently resides with the Roanoke, Virginia RO.

The December 2011 rating decision granted entitlement to service connection for the Veteran's multiple scars and assigned a noncompensable rating and for major depression and assigned a 10 percent rating, both effective October 29, 2011, the day following separation from service.  A July 2014 rating decision increased the rating for the scars to 10 percent and the major depression to 30 percent, both effective October 29, 2011.  As the disability ratings are not the highest possible rating for these disabilities, the issues remain in appellate status.  AB v Brown, 6 Vet. App. 35 (1993).

The Board notes that in a March 2015 rating decision the RO denied the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran has not appealed that determination and subsequent to the decision has not raised the issue of current and ongoing unemployability due to one or more of her service-connected disabilities on appeal.  Therefore, the issue is not on appeal.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).

In June 2017, the Veteran testified before the undersigned Veterans Law Judge at VA Central Office in Washington, DC.  A transcript of the hearing is of record.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for alopecia and increased ratings for the low back, bilateral knee, left foot, and migraine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  Urinary incontinence is attributable to service.

2.  The Veteran's major depression disorder is manifested by occupational and social impairment that most nearly approximates reduced reliability and productivity; occupational and social impairment with deficiencies in most areas is not shown. 

3.  The Veteran's scar located at the lower pelvic area, due to myomectomy for leiomyoma, and the scar at the left breast are painful, but neither is unstable; and her scar on the left foot over the medial malleolus is not painful or unstable.

4.  The Veteran's anemia is manifested by hemoglobin levels of 10 gm/100 ml or less with findings such as weakness, easy fatigability, or headaches.

5.  The Veteran's allergic rhinitis disability is not manifested by greater than 50 percent blockage of the nasal passages on both sides or complete obstruction on one side or objective evidence of polyps.


CONCLUSIONS OF LAW

1.  Urinary incontinence was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The criteria for a disability rating of 50 percent, but no higher, for major depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9434 (2016).

3.  The criteria for a disability rating greater than 10 percent for scar located at the lower pelvic area, due to myomectomy for leiomyoma; scar at the left breast, residual lumpectomy; and scar, left foot, over the medial malleolus, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.118, DC 7804 (2016).

4.  The criteria for a disability rating of 10 percent, but no higher, for anemia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.117, DC 7700 (2016).

5.  The criteria for a compensable disability rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.97, DC 6522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor her representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303(b).  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that her diagnosed urinary incontinence is due to uterine fibroids diagnosed in service and/or as a result of the myomectomy to remove the fibroids.  

A June 2008 pelvic ultrasound report noted that the Veteran had an ovarian cyst noted previously and now was having increased frequency of urination.  The Veteran had evidence of 2 uterine fibroids on ultrasound in October 2008.  Later that month she underwent an abdominal myomectomy.

The Veteran was afforded a VA general medical examination in February 2010, prior to her separation from service.  At that time, she denied a history of abnormal flow, urgency, dysuria, hesitancy, urinary frequency, nocturia, urinary incontinence, repetitive urinary tract infection, or obstructive voiding.  

In June 2010, however, prior to separation from service the Veteran reported increased urinary frequency, feelings of urinary urgency, and intermittent urinary loss of control when laughing.

The Veteran underwent a September 2013 VA contract examination for her urinary incontinence claim.  The examiner noted diagnoses of fibroid status post myomectomy and urinary incontinence.  The Veteran reported onset of symptoms in 2009, with a history of fibroids and a myomectomy in 2009.  She had ongoing symptoms of persistent cramping and lower abdominal pain.  There also was voiding dysfunction resulting in urinary leakage requiring absorbent material that needed to be changed less than 2 times per day.  She also reported urinary frequency with daytime voiding interval of between 1 and 2 hours.  The examiner found no evidence of uterine fibroids.  The examiner specifically indicated that the urinary incontinence was not due to a gynecologic condition.  

A July 2014 VA medical opinion stated that the Veteran's service treatment records revealed no specific symptoms consistent with or suggestive of urinary incontinence or any medical condition occurring during service that would directly cause this condition which was not diagnosed until a period of greater than one year after service.  As such, the examiner opined that it was less likely as not that the urinary incontinence was incurred in or caused by symptoms that occurred during service.

During her June 2017 Board hearing, the Veteran attributed her urinary incontinence to fibroids (or leiomyoma) inside the bladder that were causing additional weight and pressure to be placed on the bladder, causing or contributing to the urinary incontinence.  The Veteran stated that her doctor had told her the urinary incontinence was related to the fibroids.

The Board acknowledges that there appears to be conflicting medical evidence as to whether the Veteran's uterine fibroids caused her current urinary incontinence.  Irrespective of such a conclusion, the June 2010 service treatment record clearly demonstrates that the Veteran was experiencing bladder problems, including urinary frequency and incontinence, prior to separation from service.  As such, there is evidence of in-service onset and the evidence otherwise indicates on-going symptoms to the ultimate diagnosis of urinary incontinence after service.  The Board has considered the July 2014 VA medical opinion, but finds it of limited probative value as the conclusions reached are at odds with the medical evidence documented in the service treatment records.  As such, entitlement to service connection for urinary incontinence is warranted.


Ratings

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Major Depression

The Veteran's disability rating is 30 percent for her service-connected major depression.  The Veteran claims the rating does not accurately depict the severity of her condition. 

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . .. . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9434 (2016). 

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id at 117-18.   

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Board recognizes that GAF scores are not utilized in the DSM-5.

The Veteran's service treatment records include multiple complaints of and treatment for mental health problems.  Symptoms included low mood, irritability, weight gain, isolation, and concentration problems.

The Veteran was afforded a VA mental disorders examination in February 2010, prior to her separation from service.  The Veteran reported problems due to a bad relationship, a difficult pregnancy, difficulties raising a child alone, and work problems due to her co-workers engaging in unethical activities.  Due to the work issues, she asked for assistance from her supervisors, but it seemed that no one paid any attention.  As such, she reported symptoms of social isolation (including friends and family), irritability and rage without physical outbursts, sleep problems, anger, hopelessness, fleeting thoughts of suicide without plan or attempt, anxiety, and depression.  She denied nightmares, flashbacks, suicidal or homicidal ideation, hallucinations, paranoid ideations, or missing work.  The Veteran believed that she was doing good work, although she had many complaints about people at the job and with her supervisors for not listening to her complaints.  Socially, she used to have a lot of friends and still had some friends, but did not share her problems with them and felt annoyed by them because they depended on her for so many things.  On examination, there was no impairment of thought processes or communication.  She maintained her personal hygiene and was fully oriented.  There was no cognitive impairment and speech was normal.  The Veteran denied panic attacks.  The examiner noted that the Veteran's employability was good and that the Veteran felt that she was doing a good job at work, but just was not being heard in her complaints.  The examiner diagnosed major depression and assigned a GAF score of 56.

The Veteran underwent a VA contract examination in September 2013.  The examiner noted a diagnosis of major depressive disorder recurrent moderate with a GAF score of 55.  The examiner indicated that the Veteran's level of occupational and social impairment due to the depression was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted review of the claims file and medical records.  The Veteran had been married for 6 years and described her relationship with her husband as "awful."  She had two children, a 13 year-old son and a 19 year-old step daughter.  The Veteran currently was unemployed and had been since February 2012.  Prior to that she had worked part-time, but indicated that due to migraines she had been unable to keep the job, as she experienced migraines 2 to 3 times per week.  She reported feeling guilty because of her lack of motivation and energy she had less engagement with her adolescent son than she wished.  She met with a counselor on a monthly basis.  The Veteran reported passive suicidal ideation in the past, but denied any plans or attempts to hurt herself.  She had a limited support system and her marriage was a major source of stress.  The couple argued daily, some of which involved his lack of employment or efforts to obtain employment.  At times, the Veteran felt as though she did not care anymore and at other times felt sad and anxious.  She had past psychiatric emergency room visits without hospitalizations and was on daily medication for her mental health symptoms.  She had inconsistent sleep and felt isolated.  The Veteran denied dreams or nightmares, but felt tired most of the time.  She denied homicidal ideation, but had been violent against objects in the home and would yell.  Her appetite was low.  She denied hallucinations.  The Veteran's reported symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, suicidal ideation, and intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  The examiner noted that the Veteran's sleep problems were explained by a combination of her service-connected obstructive sleep apnea and depressive disorder.  The examiner believed that the Veteran needed to seek follow-up treatment and required a psychiatric medication assessment and follow-up, as well as supportive therapy focused on coping skills in dealing with current stressors and mood difficulties.  The Veteran did not appear to pose any threat of danger or injury to herself or others.

During her June 2017 Board hearing, the Veteran described her psychiatric disorder symptoms as having increased in severity since separation from service, but did not indicate a specific time period of worsening symptoms and did not indicate that her symptoms had worsened since the time of the 2013 VA contract examination.  She stated that her medication dosage had been increased.  

After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that the medical records and lay evidence as a whole support an increased rating for the Veteran's depression to 50 percent.  See 38 C.F.R. § 4.7.  The Veteran has reported considerable problems with social relationships, including withdrawing from friends and having considerable problems with her husband at home.  Occupationally, during service she had problems with her supervisors because she did not believe that they listened to her about complaints regarding her co-workers.  As such, the Board concludes that the Veteran has demonstrated occupational and social impairment with reduced reliability and productivity and that a 50 percent rating for her major depressive disorder is warranted for the entire appellate time period.

However, a rating greater than 50 percent is not appropriate for any period of time since service connection was awarded because the Veteran does not have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood or total social and occupational impairment as contemplated by a higher rating.  Although the Veteran clearly has a disability, she exhibits few of the symptoms noted as applicable for a 70 percent rating.  The Veteran's primary depression symptoms, in addition to those discussed above, include depression, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, social isolation, irritability and rage without physical outbursts, sleep problems, anger, and hopelessness.  She does not exhibit symptoms such as obsessional rituals that interfere with routine activities or illogical, obscure or irrelevant speech.  She is not in a near-continuous state of panic, depression or disorientation.  She has not exhibited impairment in thought processes or communication.  She does not exhibit inappropriate behavior.  She has reported that due to lack of motivation her personal hygiene has suffered, but it has not been noted to be inadequate.  There is no objective evidence of disorientation.  She experiences irritability, with yelling and violence against objects, but she has no homicidal ideation and has not been violent towards any person.  The Veteran has indicated passive thoughts of suicide, which is contemplated in the higher 70 percent rating, but the Board finds that the totality of her symptoms more closely approximate those contemplated by a 50 percent disability rating.    

As to the Veteran's occupational functioning, during the 2013 examination she indicated that she had not been working for about one year, but that was attributed solely to her migraine headaches and not to her depression symptoms.  The Veteran was able to function occupationally during service and she always reported that she did a good job and there is no evidence of behavioral problems affecting her work.  The Veteran had problems with certain actions of her co-workers and was frustrated that her supervisors appeared not to listen to her complaints, but that did not appear to affect her ability to perform her required job duties.  Such occupational difficulties are contemplated in the current 50 percent rating. 

As to the Veteran's social functioning, she has experienced considerable problems with her husband and overall had taken to isolating herself from friends and family, but she continues to have friends with whom she interacts.  Indeed, her statements reflect that the Veteran was the one on whom many of her friends relied, as she had been getting annoyed with how much they asked of her.  She also maintained a relationship with her son, although she did have problems getting motivated to be more involved.  

Thus, the Veteran does not have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood or total social and occupational impairment sufficient to warrant a disability rating greater than 50 percent.  She does have some deficiencies in multiple areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating assigned herein.  In determining that a rating in excess of 50 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but for the reasons discussed above concludes that his level of social impairment does not warrant a rating in excess of the currently assigned 50 percent rating.  To the extent that the Veteran has some of the criteria listed under the DC for a 70 or 100 percent rating, the Board concludes his overall level of disability does not exceed the criteria for a 50 percent rating. 

In summary, for the reasons and bases set forth above, the Board concludes that an increased rating of 50 percent is warranted, but that a rating greater than 50 percent is not warranted for any time during the appeal period. 

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


Scars

The Veteran's multiple scars are rated as 10 percent disabling.  The Veteran claims the rating does not accurately depict the severity of her condition. 

Scars are evaluated based on their location, size, appearance, and associated functional limitations.  38 C.F.R. § 4.118, DC 7800-7805.  The Veteran's scars are currently rated under DC 7804 for unstable or painful scars.  38 C.F.R. § 4.118, DC 7804.  DC 7804 provides a 10 percent disability rating for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  If one or more scars are both unstable and painful, an additional 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2).  When applicable, scars evaluated under DCs 7800-7802, or 7805 may also receive an evaluation under this DC.  Id. at Note (2).

The Veteran was afforded a VA scar examination in February 2010.  The examiner noted a scar to the left breast due to a 2007 surgery with no skin breakdown and the Veteran denied any associated pain.  The scar was 0.5 inches by 2 inches and was superficial, without inflammation, edema, keloid formation, or other disabling effects.  The second scar was in the low pelvic area due to a 2008 surgery.  The scar was 0.5 centimeters by 17 centimeters and was not painful, there was no skin breakdown, it was superficial, there was no inflammation, no edema, no keloid formation, and there were no other disabling effects.  

A June 2010 VA examination of the feet noted a scar over the left medial malleolus and posterior heel.  A September 2010 addendum noted that the scar was without remarkable features, was small, and had no disfiguring or symptomatic characteristics.

In her April 2012 notice of disagreement, the Veteran reported that the scars on her left breast and lower pelvic area were painful.  She noted clicking in the foot that she associated with her left foot scar, but did not report any symptoms associated with the scar itself.

The Veteran underwent a VA contract examination in September 2013.  The examiner noted a post-operative scar on the left foot that measured less than 39 square centimeters and was not painful or unstable.

During her June 2017 Board hearing, the Veteran testified as to pain at the surgical site for her leiomyoma and noted that the site had been opened up twice subsequently for additional surgical operations.  Since the surgeries, the Veteran described inflammation and sharp pains at the surgical site.

The Board finds that a rating greater than 10 percent is not warranted under DC 7804 or any other scar DC for the Veteran's scars.  As noted, there is evidence that two of the Veteran's scars are painful and there is no evidence that any of the scars are unstable.  Thus, a rating greater than 10 percent is not warranted under DC 7804.  

As to granting an increased rating under one of the other scar DCs, DC 7800 provides for ratings based on burn scars or other disfigurement of the head, face, or neck. 38 C.F.R. § 4.118 , DC 7800.  As the Veteran's scars at issue are not on the head, face, or neck, the Board finds that DC 7800 is not relevant or applicable.  DC 7801 provides ratings for scars not of the head, face, or neck that are deep and nonlinear.  38 C.F.R. § 4.118, DC 7801.  Again, such a DC is not applicable to the Veteran's scars.  DC 7802 provides for ratings based on scars that are superficial and nonlinear, but a compensable rating requires the scar to be 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, DC 7802.  As the Veteran's scars are much smaller than that warranted for a compensable rating, a compensable rating under DC 7802 is not warranted.

Based on the foregoing, the Board finds that a rating greater than 10 percent for the Veteran's scars is not warranted for any period on appeal.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Anemia

The Veteran's anemia disability is rated as noncompensably disabling under DC 7700.  The Veteran claims the rating does not accurately depict the severity of her condition. 

Under DC 7700, a noncompensable rating is assigned when hemoglobin is 10gm/100ml or less and the anemia is asymptomatic; a 10 percent rating is assigned when hemoglobin is 10gm/100ml or less with symptoms such as weakness, easy fatigability, or headaches; a 30 percent rating is assigned when hemoglobin is 8gm/100ml or less, with symptoms such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath; a 70 percent rating is assigned when hemoglobin is 7gm/100ml or less, with symptoms such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months); and a maximum 100 percent rating is assigned when hemoglobin is 5gm/100ml or less, with symptoms such as high output congestive heart failure or dyspnea at rest.  38 C.F.R. § 4.117, DC 7700.

During service the Veteran had multiple blood tests to document her hemoglobin levels, including levels under 10mg/100ml in May 2008 (9.8mg/100ml) and November 2008 (6.9mg/100ml), as well as prior and subsequent findings over 10mg/100ml.  The May 2008 testing was contemporaneous with the Veteran's report of feeling tired.

During a February 2010 VA general medical examination prior to separation from service, the Veteran reported anemia from 1994.  She currently took iron supplementation once daily for the issue.  Her last hemoglobin test results showed 10.9gm / 100ml.  Side effects included constipation.  The Veteran denied a history of malaise, fatigue, or shortness of breath.  She had morning headaches that were attributed to her now service-connected obstructive sleep apnea.  The examiner indicated that the anemia had no effect on the Veteran's work or occupation.  

A September 2013 VA gynecological conditions contract examination report noted low hemoglobin of 10gm/100ml that was indicative of anemia, but there were no noted associated symptoms.

During her June 2017 Board hearing, the Veteran stated that the problems were associated heavy bleeding she experienced from her service-connected fibroids.  During these periods the Veteran experienced anemia, lethargy, poor appetite, and tiredness.  These symptoms had been ongoing from service.  

After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that the medical records and lay evidence as a whole support an increased rating for the Veteran's anemia to 10 percent.  See 38 C.F.R. § 4.7.  The Veteran had multiple in-service hemoglobin readings of 10mg/100ml or less and she had a reading of 10mg/100ml at the time of the September 2013 examination.  In addition, the Veteran reported during service and in her Board hearing that she experiences tiredness and lethargy, which the Board will equate to easy fatigability.  The Board acknowledges the 10.9mg/100ml hemoglobin reading at the time of the February 2010 VA examination and the other in-service readings above 10mg/100ml, but given the in-service readings at or below 10mg/100ml and the same such reading during the 2013 examination and her reports that equate to easy fatigability, the Board affords the Veteran the benefit of the doubt that a 10 percent rating is warranted for the entire appellate time period.  

The Board has reviewed the record and finds that the evidence does not demonstrate symptomatology consistent with the criteria for a disability rating higher than 10 percent for any period on appeal.  The lowest tested hemoglobin level during the appellate time period of record is 10mg/100ml.  The Veteran has not had a reading during the appellate time period of 8mg/100ml or lower, as contemplated by the next-higher 30 percent rating criteria. 

In sum, the totality of the evidence supports the award of a 10 percent rating, but no higher, for the entire appellate time period.  

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Allergic Rhinitis

The Veteran's rhinitis disability is rated as noncompensable under DC 6522 for allergic or vasomotor rhinitis.  The Veteran claims that the current rating does not accurately reflect the true nature and degree of her disability. 

Under DC 6522, a 10 percent rating applies where the evidence demonstrates allergic or vasomotor rhinitis, without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent rating applies where the evidence demonstrates polyps.  38 C.F.R. 
 § 4.97, DC 6522 (2016).

Service treatment records include diagnoses of and treatment for allergic rhinitis.

During a February 2010 VA general medical examination prior to separation from service, the Veteran reported allergic rhinitis from approximately 1994, with documentation from 1999.  The Veteran described year-round difficulty breathing through her nose at nighttime and awakening with morning headaches.  She had tried using a Nettipot without improvement in her symptoms.  She also had used Flonase and Claritin.  On examination of the nose, the vestibule was normal, as was the septum, and there were no obstructions or polyps.  But there was erythema of the nasal mucosa with clear nasal discharge.  

During her June 2017 Board hearing, the Veteran reported daily symptoms.  She used a nasal spray and had been prescribed antihistamines.

The Board finds no objective evidence that would warrant a compensable rating for the Veteran's allergic rhinitis.  Under DC 6522, a 10 percent rating requires a greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  There is no lay evidence to suggest that the Veteran meets these criteria and there is medical evidence specifically indicating that she does not.  Moreover, the Veteran's reported headaches are separately service-connected and rated.  The Board has considered the Veteran's reports of difficulty breathing through her nose at night, but finds the objective evidence as to the percentage of the nasal cavities blocked of greater probative value, particularly because the Veteran's statements do not speculate as to the percentage of nasal cavity blockage.  Finally, there is no lay or medical evidence that the Veteran has been diagnosed with nasal polyps and, indeed, there is medical evidence to the contrary.  As such, a compensable rating is not warranted under DC 6522.

The Board has reviewed the remaining DCs relating to diseases of the nose and throat but finds DC 6522 is the most appropriate DC to apply in this case and that a compensable rating is not available for the Veteran's complaints under any other relevant DC.  See 38 C.F.R. § 4.97, DCs 6502-6524 (2016).  

Accordingly, the preponderance of the evidence is against assignment of a compensable disability rating for the Veteran's service-connected allergic rhinitis.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in her favor.  Furthermore, the Board concludes that this award is warranted for the entire period under which this appeal has been pending, and that assignment of staged ratings is not for application.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to service connection for urinary incontinence is granted.

Entitlement to an initial rating of 50 percent for major depression is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an initial rating greater than 10 percent for scar located at the lower pelvic area, due to myomectomy for leiomyoma; scar at the left breast, residual lumpectomy; and scar, left foot, over the medial malleolus is denied.

Entitlement to an initial rating of 10 percent for anemia is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to a compensable initial rating for rhinitis is denied.


REMAND

The Board finds that additional development is necessary prior to the adjudication of the remaining claims.

As to the alopecia claim, the Veteran contends that service connection is warranted for an alopecia disability that developed during service and for which she was treated after service.  The service treatment records document that in February 2010, the Veteran sought treatment for alopecia.  There was no noted history of hair loss with other family members.  On examination, there were lesions on the vertex of the scalp in 2 areas of approximately 1 centimeter with thinning hair and scaling.  The assessment was alopecia that was tentatively attributed to possible seborrheic dermatitis of the scalp, although it also was noted that the areas of the scalp could be consistent with central centrifugal scarring alopecia.  In early March 2010, the Veteran asked when her skin and hair issues would resolve and was told within a week or two.  In June 2011, the Veteran again was seen for alopecia and was noted to have thinning hair at the vertex of the scalp that was not improved with topical lotion.  Blood work was unremarkable for etiologies of hair loss.  On examination, there was a 1.5 centimeter area of thinning hair on the vertex of the scalp and the skin was somewhat thickened and hyperpigmented.

After service, in September 2013 the Veteran was afforded a VA contract examination for her alopecia claim.  The Veteran reported onset of symptoms in 2009 and that the condition was not getting any better.  Following examination and consideration of the Veteran's claims, however, the examiner concluded that there was no pathology to render a diagnosis of alopecia.  

The claims file does not otherwise document treatment for alopecia during the appellate time period.  During her June 2017 Board hearing, however, the Veteran disagreed with the VA examination finding of no diagnosis of alopecia and noted that she had been treated for hair loss during service, including medication management.  Since service, she had continued to be treated with steroid injections into the scalp and medications.  

As noted, no records documenting treatment for alopecia after service are of record.  As such, a remand is required to afford the Veteran an opportunity to provide authorization for VA to obtain those post-service treatment records or to provide them directly to VA.

As to her claim for an increased rating for migraines, during her June 2017 Board hearing, the Veteran indicated that she was discharged from service due to missing 5 months of work in one year due to migraine headaches.  The migraines resulted in nausea, dizziness, and spots before the eyes.  During her migraines, the Veteran was unable to function and found that the only thing soothing was total darkness.  She reported that since the time of her initial rating that the migraines had gotten worse in severity.  In light of the Veteran's reports of worsening symptoms since her initial rating and given that the VA examination for migraines was in June 2010, the Board finds that a remand for a new VA examination is necessary.

As to her low back disability claim, during her June 2017 Board hearing the Veteran indicated that she had frequent muscle spasms for which she took medication.  She also used a back brace and had pain in the low back that radiated down both lower legs to the foot.  The last VA examination for the Veteran's back disability was in June 2010.  At that time, the Veteran described only intermittent tingling in the left lower leg and foot and radiating pain into the left leg.  In addition, during that examination the Veteran did not report the use a back brace for her back problems.  Thus, there is evidence of a worsening of the Veteran's low back disability since the time of the last VA examination and the Board concludes that a remand is necessary to afford the Veteran such an examination.

As to her service-connected bilateral knee disabilities, during her June 2017 VA examination the Veteran reported locking and swelling of the knees, as well as falls due to her knees locking.  She used braces for both knees due to the instability and claimed that her condition had worsened since service.  As with the low back disability, the Veteran's last VA examination for the knees was in 2010 during her service.  Thus, her testimony reflects a worsening of her knee disabilities since the time of her last VA examination and, as such, a remand is necessary for an examination to determine the current severity of her disability.

As to the left foot claim, the Veteran was afforded a VA examination in June 2010, while still in service.  The examiner noted review of the claims file and medical records.  The Veteran had documented bilateral flatfeet since 1994, bilateral plantar fasciitis since 2007, and bilateral bunions from 2004.  There was pain in the arch and heels after standing for long periods of time with foot swelling that was greater in the left foot than the right.  In March 2010, she underwent a left foot os navicular tear with tendon reattachment and calcaneal attachment.  She fell in May 2010 while on crutches recovering from the surgery and fractured her fourth and fifth toes.  The Veteran denied heat, fatigability, weakness, and lack of endurance.  In the left foot, she reported pain while standing in the arch and heels, swelling in the great toe joint while standing, redness in the great toe joint, and stiffness in the great toe joint while standing.  There were no flare-ups of foot joint disease.  She was able to stand for 15 to 30 minutes, but was unable to walk more than a few yards.  The Veteran used a cane, cam walker, and custom orthotics.  On examination of the left foot, there was no evidence of abnormal weight bearing, but there was evidence of painful motion, swelling, tenderness, instability, and weakness.  There was mild hallux valgus and minimal stiffness.  There was no pes cavus or malunion or nonunion of the tarsal or metatarsal bones.  Achilles alignment was normal.  There was forefoot malalignment that was not painful or correctible on manipulation.  There was moderate pronation with 3 degrees of left heel valgus angulation of the os calcis.  There was no muscle atrophy of the foot.  Left ankle range of motion testing showed 0 to 20 degrees of both dorsiflexion and plantar flexion.  The Veteran had a propulsive gait with no limp.  The diagnosed foot disabilities prevented chores, shopping, exercise, sports, recreation, and traveling, had a mild effect on driving, and had no effect on feeding, bathing, dressing, toileting, and grooming.

The Veteran underwent a VA contract examination in September 2013; however, this examination considered only the Veteran's bilateral heel spurs and expressly did not consider the plantar fasciitis or pes planus.  The examiner noted that there was not Morton's neuroma, metatarsalgia, hammer toe, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, other foot injuries, or weak foot.  The Veteran used no assistive devices.  X-rays showed post-surgical changes in the left heel.  The Veteran's left foot disability did not impact her ability to work and her gait was within normal limits.

During her June 2017 Board hearing, the Veteran reported having undergone foot surgery, after which her symptoms of pain and swelling had worsened.  

Given that the sole VA examination of record considering the Veteran's bilateral pes planus and plantar fasciitis occurred shortly after the Veteran underwent surgery and subsequently broke multiple toes in a fall, it is unclear to what extent her observed symptoms at that time were permanent in nature or were acute problems associated with the surgery and/or the multiple fractures.  Some indication of the Veteran's true current condition might be indicated in that the September 2013 examination report noted a normal gait, which the Veteran did not have at the time of the June 2010 VA examination.  As such, the Board concludes that a remand is necessary to obtain a new VA examination to assess the current severity of her service-connected left foot disabilities.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter requesting that she indicate where she had been receiving post-service treatment for her claimed alopecia, to include the prescription of medication and steroid injections, and provide authorization for VA to obtain these records.  The Veteran should be notified that, in the alternative, she could provide such records to VA directly.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected migraine headaches.  The electronic claims file should be made available to and reviewed by the examiner. 

3.  Schedule the Veteran for VA examinations to determine the current nature and severity of her bilateral knee, left foot, and low back disabilities.  The electronic claims file should be made available to and reviewed by the examiner. 

Full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision.  

With specific reference to the left foot claim, the examiner also is requested to consider whether the Veteran has continued limitation of motion of the ankle and/or valgus angulation of the os calcis, as documented during the in-service June 2010 VA examination report.  

4.  After the above is complete, readjudicate the claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and her representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


